IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00156-CR

JUAN CARRERA,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 19509C


                         MEMORANDUM OPINION


      Juan M. Carrera pleaded guilty to the offense of aggravated sexual assault of a

child, a first-degree felony. TEX. PEN. CODE ANN. § 22.021 (Vernon 2003). In accordance

with a plea bargain agreement, the trial court deferred a finding of guilt and placed

Carrera on eight years' deferred adjudication community supervision.

      A motion to adjudicate guilt was filed by the State. At the hearing, the trial court

found the allegations to be true, and adjudicated Carrera guilty of the offense of

aggravated sexual assault of a child.     After a punishment hearing, the trial court
sentenced Carrera to confinement in the Texas Department of Criminal Justice-

Institutional Division for five (5) years. We affirm.

        Carrera's appellate counsel filed an Anders brief. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        Counsel informed Carrera of the right to file a brief, but Carrera has not filed

one. Because of Carrera's inaction, the State was not obligated to file a response. See

Wilson v. State, 955 S.W.2d 693, 697 (Tex. App.—Waco 1997, order). Counsel concludes

that the appeal is frivolous.

        Counsel's brief evidences a professional evaluation of the record for error, and

we conclude that counsel performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also

In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous." Anders at 744; accord

Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991); Coronado v. State, 996
S.W.2d 283, 285 (Tex. App.—Waco 1999, order) (per curiam), disp. on merits, 25 S.W.3d
806 (Tex. App.—Waco 2000, pet. ref'd). An appeal is "wholly frivolous" or "without

merit" when it "lacks any basis in law or fact." McCoy v. Court of Appeals , 486 U.S. 429,

439 n.10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). Arguments are frivolous when they

"cannot conceivably persuade the court." McCoy, 486 U.S. at 436. An appeal is not

wholly frivolous when it is based on "arguable grounds." Stafford, 813 S.W.2d at 511.



Carrera v. State                                                                       Page 2
        After a review of the entire record in this appeal, we determine the appeal to be

wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court's judgment.

        Counsel's request that he be allowed to withdraw from representation of Carrera

is granted. Counsel has already notified Carrera of his right to file a pro se petition for

discretionary review as part of the "educational burdens" that were satisfied when filing

the Anders brief. Further, the Court of Criminal Appeals has validated the method of

notification used by counsel. See In re Schulman, 252 S.W.3d 403, 412 n.34 (Tex. Crim.

App. 2008); Meza v. State, 206 S.W.3d 684, 689 n.23 (Tex. Crim. App. 2006); Ex parte

Owens, 206 S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006). Additionally, counsel must

send Carrera a copy of our decision, notify Carrera of his right to file a pro se petition for

discretionary review, and send this Court a letter certifying counsel’s compliance with

Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see In re Schulman, 252
S.W.3d 403, 409 n. 22 (Tex. Crim. App. 2008).



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed July 8, 2009
Do not publish
[CR25]




Carrera v. State                                                                        Page 3